Exhibit Portions of this Exhibit 10.23 have been omitted based upon a request for confidential treatment. This Exhibit 10.23, including the non-public information, has been filed separately with the Securities and Exchange Commission “*” designates portions of this document that have been redacted pursuant to the request for confidential treatment filed with the Securities and Exchange Commission. TITANIUM SPONGE SUPPLY AGREEMENT This Agreement is entered into as of the 14th day of November 2007 by and between Toho Titanium Ltd. Co., a company organized and existing under the laws of Japan, having its principal place of business at 3-3-5 Chigasaki, Chigasaki-City, Kanagawa-Pref. 253-8510 Japan (hereinafter called “Toho”) and Titanium Metals Corporation, a company organized and existing under the laws of the State of Delaware, having its principal place of business at Three Lincoln Centre, 5reeway, Suite 1700, Dallas, Texas 75240 (hereinafter called “TIMET”).Toho and TIMET are hereinafter collectively called the “Parties” and individually a “Party.” WITNESSETH: WHEREAS, TIMET requires a stable supply of Commodity (as hereinafter defined) for use at its facilities, WHEREAS, Toho is desirous of providing TIMET with a stable supply of Commodity throughout the term hereof. WHEREAS, TIMET is desirous of obtaining an assurance by Toho that TIMET will have a stable source of supply of Commodity, and Toho is willing to provide such assurance. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the Parties agree as follows: ARTICLE 1.
